department of the treasury ya internal_revenue_service p o box irs cincinnati oh number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_521 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination redacted letter final adverse determination - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh legend b state c date d dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_521 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_521 this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_521 of the code no for the reasons stated below facts you were incorporated in the state of b on c your articles of incorporation state that you are formed for the following purposes to create a cooperative rooted in local food production that strengthens the physical and financial well- being of the community to provide local food producers and consumers a year-round market for buying and selling goods and services according to consumer cooperative and financially sound principles to provide your members with any cooperative services or products to inspire the extension of the cooperative model and the expansion of agricultural and food-based enterprise in your region to empower the community to educate itself and to engage in all such activities as are incidental or conducive to attainment of your purposes your articles of incorporation state that your membership shall include individuals firms partnerships limited_liability companies associations corporations federal state or local governmental bodies or any subdivision therefore or any other person or legal entity that applies for the services and products furnished by the corporation some of your members are producers but you said that the majority of your members are consumers buying from your member producers you function like a food co-op your consumer members buy products from your various producer members you do not purchase supplies or equipment for your members you also do not market or sell products to non- members customers must be members to make purchases your annual membership fee is d dollars you describe yourself as a local food hub where your members order products via an online market place and pick up products at a specified location products are purchased directly from the producers based on the orders placed on your website your website describes the goods your producers sell which includes things such as fruits vegetables fish tea honey chocolate and ice cream producers can bring excess produce not listed on the website to the pick-up location for sale to either members or non-members sales made by your producer members to non-members are minimal your articles of incorporation and bylaws allow for surplus funds to be held both documents state the corporation shall operate for the mutual benefit of its members as nearly as possible at cost provided that reasonable reserves as determined by the board_of directors may be set_aside and accumulated for the purposes as the board_of directors may determine are in the best interest of the corporation all activities of the corporation shall be consistent with applicable law and the public interest after all expenses and expenditures of the corporation have been paid and reasonable reserves as determined by the board_of directors set_aside the net_earnings of the corporation shall be accumulated in a surplus fund the surplus fund or any portion thereof shall be distributed to members as determined by the board your income statement includes sales which is offset by cost_of_goods_sold your income statement does not include distribution of profits to your members law sec_464 of the code defines the term farming as the cultivation of land or the raising or harvesting of any agricultural or horticultural commodity including the raising shearing feeding caring for training and management of animals for purposes of the preceding sentence trees other than trees bearing fruit or nuts shall not be treated as an agricultural or horticultural commodity sec_521 of the code states that the type of farmers’ cooperative exempt from taxation are farmers fruit growers or like associations organized and operated on a cooperative basis a for the purpose of marketing the products of members or other producers and turning back the proceeds of sales less the necessary marketing expenses on the basis of either the quantity or the value of the products furnished by them or b for the purpose of purchasing supplies and equipment for_the_use_of members or other persons and turning over such supplies and equipment to them at actual cost plus necessary expenses sec_521 of the code permits exempt_cooperatives to accumulate certain reserves for two specified purposes without loss of exemption e e to satisfy a state statutory duty not mere legal privilege to maintain a reserve or for any necessary purpose sec_1_521-1 states that a cooperative association engaged in the marketing of farm products for farmers fruit growers livestock growers dairymen etc and turning back to the producers the proceeds of the sales of their products less the necessary operating_expenses on the basis of either the quantity or the value of the products furnished by them is exempt from income_tax letter rev catalog number 47628k sec_1_521-1 provides in part that the accumulation and maintenance of a reserve required by state statute or the accumulation and maintenance of a reasonable reserve or surplus for any necessary purpose such as to provide for the erection of buildings and facilities required in business or for the purchase and installation of machinery and equipment or to retire indebtedness incurred for such purposes will not destroy exemption sec_1_521-1 states that cooperative associations engaged in the purchasing of supplies and equipment for farmers fruit growers livestock growers dairymen etc and turning over such supplies and equipment to them at actual cost plus the necessary operating_expenses are exempt in revrul_64_246 1964_2_cb_154 an organization was engaged in the business of harvesting processing buying selling storing and otherwise handling fish and fish products for its members and other patrons its membership was restricted to persons engaged in the production of agricultural commodities including fish of commercial value produced in privately-owned waters the service held that because the association was engaged in cooperatively marketing fish in privately-owned waters it was considered to be an organization composed of producers of farm-raised fish which are in other words farm products the service held that the organization was exempt under sec_521 as a farmers’ cooperative application of law you are not described in sec_521 of the code and treas reg section a because you are not a cooperative of producers who are joining together to sell their produce at a fair price you also do not purchase supplies for your members instead your membership is a mixture of farmers community members businesses and anyone interested in selling and purchasing fresh food the majority of your members are not farmers or producers rather they are consumers your website includes among your producers some that sell fish and other non-crops regarding the fish you did not indicate where the producers catch them in revrul_64_246 the service emphasized that fish and fish products must be harvested from privately owned waters to be considered farm-raised fish to be classified as a farm product under sec_521 of the code additionally you have producers that sell other non-crops such as chocolate tea and ice cream even if you would otherwise qualify under sec_521 it is unlikely that all of these items would qualify as farm products as described in sec_464 your articles of incorporation and bylaws allow for surplus funds to be held the surplus funds may be set_aside and accumulated for any purpose that your board determines is in your best interest after all expenses have been paid the board may distribute either all or part of the surplus fund to your members this surplus fund held for unspecified purposes does not meet the requirements of sec_521 of the code and sec_1_521-1 additionally you are not a farmers’ cooperative as described in sec_521 of the code and sec_1_521-1 because you do not purchase supplies and equipment for your members sec_521 of the code provides a way for farmers to either market or purchase items cooperatively with the profits being shared amongst the members your income statement does not include the distribution of profits to your members also a large portion of your members are consumers you provide a way to connect farmers and consumers but your activities do not fall within the purview of sec_521 as a farmers’ cooperative letter rev catalog number 47628k conclusion based on the information submitted you do not qualify for exemption under sec_521 of the code as a farmers’ cooperative you do not market your members’ products in a cooperative manner and you do not cooperatively purchase supplies or equipment for your members your members are largely consumers and not farmers or the like your producer members sell non-crop items and you allow surplus funds to be held you also do not distribute profits to your members cooperatively therefore you are not a farmers’ cooperative as described in sec_521 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status letter rev catalog number 47628k if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail internal_revenue_service eo determinations quality assurance room p o box cincinnati oh - street address for delivery service internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
